 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      BRETT BROOKE SONIA,
                                                         CASE NO. 3:19-CV-5979-BHS-DWC
11                             Plaintiff,
                                                         ORDER
12               v.

13      KARIE RAINER, et al.,

14                             Defendant.

15
            Plaintiff, proceeding pro se and in forma pauperis, filed this civil rights complaint under
16
     42 U.S.C. § 1983. Having reviewed and screened Plaintiff’s Complaint under 28 U.S.C. §
17
     1915A, the Court declines to serve the Complaint but provides Plaintiff leave to file an amended
18
     pleading by January 5, 2020, to cure the deficiencies identified herein. The Court also grants
19
     Plaintiff’s Motion for Change of Name on Docket (Dkt. 9) and orders the caption be corrected to
20
     reflect the change in name of Brett Brooke Sonia to Brooke Lyn Sonia.
21
                                            CHANGE OF NAME
22
            Plaintiff filed a “Motion for Change of Name on Docket” indicating her name has been
23
     changed to Brooke Lyn Sonia. Dkt. 9. Plaintiff submitted state court documents confirming her
24


     ORDER - 1
 1 change of name. Id. Accordingly, the Court orders the caption be corrected to reflect the change

 2 in name of Brett Brooke Sonia to Brooke Lyn Sonia.

 3                                           BACKGROUND

 4          Plaintiff, who is currently incarcerated at Washington State Penitentiary (“WSP”), states

 5 she has been denied adequate medical treatment and accommodations for gender dysphoria in

 6 violation of the Eighth and Fourteenth Amendments, Americans with Disabilities Act (“ADA”)

 7 and state law. Dkts. 8, 10.

 8                                             DISCUSSION

 9          Under the Prison Litigation Reform Act of 1995, the Court is required to screen

10 complaints brought by prisoners seeking relief against a governmental entity or officer or

11 employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must “dismiss the

12 complaint, or any portion of the complaint, if the complaint: [ ] is frivolous, malicious, or fails to

13 state a claim upon which relief may be granted[.]” Id. at (b); 28 U.S.C. § 1915(e)(2); see Barren

14 v. Harrington, 152 F.3d 1193 (9th Cir. 1998).

15          The Court is required to liberally construe pro se documents. Estelle v. Gamble, 429 U.S.

16 97, 106 (1976). However, Federal Rule of Civil Procedure 8 requires a complaint to contain “a

17 short and plain statement of the claim showing the pleader is entitled to relief,” and “[e]ach

18 averment of a pleading shall be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(e).

19          Here, Plaintiff filed a 70-page Complaint on October 12, 2019. Dkt. 8 The Complaint is

20 difficult to understand, contains numerous redundancies, and has a confusing organizational

21 scheme. Dkt. 8. On October 26, 2019, Plaintiff filed a Statement of the Facts in Brief. 10. That

22 pleading is somewhat less lengthy and confusing, but it is not clear if Plaintiff intended this later

23 filing to supersede her original Complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.)

24


     ORDER - 2
 1 (citing Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.

 2 1990) (as amended), cert. denied, 506 U.S. 915 (1992) (an amended pleading is generally

 3 deemed a complete substitute for an original pleading).

 4          Because “the Court cannot glean what claims for relief might lay hidden in the narration

 5 provided by [P]laintiff and it is [P]laintiff’s responsibility to make each claim clear and provide

 6 only a short statement of facts supporting [each] claim,” Henderson v. Scott, 2005 WL 1335220,

 7 *1 (E.D. Cal. May 4, 2005), Plaintiff is ordered to file an amended complaint which complies

 8 with Federal Rule of Civil Procedure 8 and this Order.

 9          The amended complaint must contain a short, plain statement telling the Court: (1) the

10 constitutional right Plaintiff believes was violated; (2) the name of the person who violated the

11 right; (3) exactly what the individual did or failed to do; (4) how the action or inaction of the

12 individual is connected to the violation of Plaintiff’s constitutional rights; and (5) what specific

13 injury Plaintiff suffered because of the individual’s conduct. See Rizzo v. Goode, 423 U.S. 362,

14 371–72, 377 (1976). Each claim for relief must be simple, concise, and direct.

15          Plaintiff shall present the amended complaint on the form provided by the Court. The

16 amended complaint must be legibly rewritten or retyped in its entirety, it should be an original

17 and not a copy, it should contain the same case number, and it may not incorporate any part of

18 the original complaint by reference. The amended complaint will act as a complete substitute for

19 the original Complaint, not as a supplement. The Court will screen the amended complaint to

20 determine whether it contains factual allegations linking each defendant to the alleged violations

21 of Plaintiff’s rights. The amended complaint shall not exceed twenty (20) pages absent leave of

22 Court and upon a showing of good cause.

23

24


     ORDER - 3
 1          If Plaintiff fails to file an amended complaint or fails to adequately address the issues

 2 raised herein on or before January 5, 2020 the undersigned will recommend dismissal of this

 3 action pursuant to 28 U.S.C. § 1915.

 4          The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 5 civil rights complaint and for service. The Clerk is further directed to send copies of this Order

 6 and Pro Se Instruction Sheet to Plaintiff.

 7          Dated this 5th day of December, 2019.


                                                          A
 8

 9
                                                          David W. Christel
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
